Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claim 6-17


Remarks: The applicant elected without traverse to prosecute claims 1-5. Claims 6-17 are non-elected invention ( MPEP 821.02).

Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	CONTRAVES AG (US 2991007 A) describes a correction arrangement for a polar coordinate automatic tracking apparatus having tracking devices adjustable 

	Fuchs (US 10466029 B2) describes a method for improving accuracy in measuring coordinates of a workpiece in a coordinate measuring machine, the method comprising correcting an angular deviation of a real angle from an ideal angle between movement axes of the coordinate measuring machine, wherein the angular deviation is dependent on a location, the method comprising the following steps: a-1) determining values of a location-dependent angular 

	NEUMANN, EP 1764579 A1, 2007-03-21, G 01 B 21/042 describes method for determining the right-angled deviation between linear movement axes of a three-dimensional coordinate measuring device comprises measuring a first test body (2) in different angle positions of a rotary table (1), evaluating a first circle (8) which describes a reference point of the test body in the different angle positions, measuring the first test body or a second test body (3) which is likewise at a radial distance from the rotary axis of the table, evaluating a second circle (9), projecting the circles into a plane and determining the right-angled deviation of the three-dimensional coordinate measuring device.

	MERLHIOT, FR 2906388 A1, 2008-03-28, B 25 J 9/1666 describes a method for collision detection and geometric contact and proximity information construction between at least a first numerically simulated polyhedron object (10) and at least a second numerically simulated polyhedral object (20), characterized in that we represent the first and second polyhedral objects simulated numerically (10, 20) in the form of simplicial complexes (KI, K2) in Rn, where Rn denotes the 

	APPLEBY, FR 2983420 A1, 2013-06-07, F 01 D 5/282 describes an apparatus, comprising: a metal molded product, comprising: a first plurality of surface artefacts integral with the molded product and substantially spatially reproducing a surface geometry of a stacked sheet mold; and a product surface defining a first hole, the first hole defining a longitudinal axis of the hole, an intersection of the product surface and a wall of the first hole defining a depth of the first hole, 



	NING, CN 103033189 B, 2015-05-20, G01C 21/24 describes Inertia/vision combination navigation method, wherein one kind of deep detect inspection device, according to the first connect strapdown inertial navigation mechanical arrangement equation the following planet fixed coordinate system, establishing inertia/vision combination navigation and status module, again using binocular vision camera to the surrounding environment by shoot, obtaining three-dimensional image sequence, by image characteristic extracting method to .

	Allowable Subject Matter
3.	Claims 1-5 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method of determining a position and an orientation of an object, comprising: 
capturing, using a profilometer, rectilinear coordinates for each of at least three measurement points on a profilometer-detected profile line of a measurement body having a defined spatial relationship to the object; calculating, using a) the rectilinear coordinates, b) the known geometric values of the measurement body, and c) the above-calculated rotations (¥2, ©1, ©0), a set of translation displacements of the measurement body relative to the profilometer-defined x-axis (xs), y-axis (ys), and z-axis (zs); and applying the defined spatial relationship of the measurement body to the object to find a position and an orientation of the object. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable 

Claims 2-5 are allowed due to their dependency on claim 1.


Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 24, 2022